Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyer-son, J.), rendered April 6, 1983, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, and giving it the benefit of every reasonable inference to be drawn therefrom (see, People v Giuliano, 65 NY2d 766, 768), there was overwhelming evidence that the defendant sold a "blue bag” containing heroin to undercover Detective Correa.
The trial court’s Sandoval ruling was not improper, as the defendant’s 1972 and 1975 misdemeanor convictions were not too remote in time (see, People v Scott, 118 AD2d 881) and all *578the convictions involved acts which demonstrated the defendant’s willingness to place his self-interest ahead of the interests of society (see, People v Sandoval, 34 NY2d 371; People v Cherry, 106 AD2d 458).
The trial court did not commit error when it ruled that the People could reopen their case so as to rebut the claimed defense of agency by offering evidence of the defendant’s prior convictions for the sale of narcotics. In disproving agency, the People may introduce evidence of the defendant’s intent including evidence concerning crimes not currently charged against the defendant (see, People v Ventimiglia, 52 NY2d 350, 359-360; People v Molineaux, 168 NY 264; People v Rosario, 122 AD2d 85).
The plea allocution underlying the defendant’s conviction of the crime serving as the predicate felony offense was sufficient (see, People v Harris, 61 NY2d 9) and, therefore, he was properly sentenced as a predicate felon. Finally, under the facts of this case, the sentencing of the defendant to a longer sentence than offered by the prosecutor in the plea bargain rejected by the defendant was not improper (see, Corbitt v New Jersey, 439 US 212, 223; People v Pabon, 120 AD2d 685; People v Patterson, 106 AD2d 520, 521). Rubin, J. P., Lawrence, Kooper and Spatt, JJ., concur.